Citation Nr: 0304542	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lumbar spine disability, to include 
degenerative disc disease.

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a thoracic spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire (NH) that denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, and for a 
thoracic spine disability (both claimed as a back condition).  
The veteran perfected a timely appeal of this determination.

A hearing was held before the undersigned Veterans Law Judge 
in November 2002.


FINDINGS OF FACT

1.	In a July 1997 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
a lumbar spine disability, to include degenerative disc 
disease, and for a thoracic spine disability (both claimed 
as a back condition) on the merits.

2.	Evidence added since the July 1997 rating decision is 
neither cumulative nor redundant and it bears directly and 
substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for 
a lumbar spine disability, to include degenerative disc 
disease, and for a thoracic spine disability.
CONCLUSIONS OF LAW

1.	The July 1997 rating decision, which denied entitlement to 
service connection for a lumbar spine disability, to 
include degenerative disc disease, and for a thoracic 
spine disability, is a final decision.  38 U.S.C.A. §  
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.	Evidence associated with the claims file subsequent to the 
July 1997 rating decision, which denied entitlement to 
service connection for a lumbar spine disability, to 
include degenerative disc disease, and for a thoracic 
spine disability, is new and material, and these claims 
are reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted below, 
the veteran's application to reopen his claims of entitlement 
to service connection for a lumbar spine disability, to 
include degenerative disc disease and for a thoracic spine 
disability was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001 is for application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which does apply to the veteran's 
application to reopen his claims of entitlement to service 
connection here.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request to reopen his claims of 
entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, and for a 
thoracic spine disability (hereinafter, "the veteran's 
claims").  Following the filing of a request to reopen the 
veteran's claims by his service representative in March 1999, 
the veteran and his representative were issued a letter in 
April 1999 which explained, among other things, what evidence 
was needed to reopen the veteran's claims.  In August 1999, 
the veteran and his representative were issued copies of the 
July 1999 rating decision in which the RO concluded that the 
veteran's claims (which the RO rated as a back condition) 
were not service connected.  The veteran's service 
representative filed a notice of disagreement on the 
veteran's behalf in October 1999 and requested a personal 
hearing at the RO.  In December 1999, the veteran and his 
representative were issued a letter from the RO asking that 
the veteran specify the nature of the back condition for 
which he claimed service connection.  The veteran and his 
representative also were notified by letter from the RO in 
December 1999 that it had received the veteran's request for 
a personal hearing and that they would be notified by letter 
of the hearing date.  The veteran and his representative were 
issued a statement of the case in April 2000 that, among 
other things, explained the principles relating to service 
connection (including chronicity and continuity of symptoms, 
direct service connection, pre-service disabilities noted in 
service, and post-service initial diagnosis of disease).  In 
the April 2000 statement of the case, the RO denied the 
veteran's claims because there was no evidence showing a 
medical nexus between a back condition and any injury during 
service.  The veteran and his representative also were 
notified of the veteran's personal hearing by letter from the 
RO in September 2000.  

Following the veteran's personal hearing held at the RO in 
September 2000, the veteran and his representative were 
provided copies of the hearing transcript in October 2000.  
In February 2001, the veteran and his representative were 
provided a supplemental statement of the case in which the RO 
characterized the issues as the veteran's entitlement to 
claim service connection for a lumbar spine disability, to 
include degenerative disc disease, and for a thoracic spine 
disability.  In the February 2001 supplemental statement of 
the case, the veteran and his representative were notified 
of, among other things, VA's duty to assist in developing 
claims, and the RO denied the veteran's claims.  The veteran 
and his representative also were provided a supplemental 
statement of the case in August 2001 in which the RO again 
denied the veteran's claims.  On a VA Form 119 included with 
the veteran's claims folder, it was noted that the veteran 
was informed during a telephone call on August 15, 2001, that 
his claims were still on appeal.  By letter from the RO in 
December 2001, the veteran and his representative were 
informed that the veteran's appeal had been certified to the 
Board, notified of the appeals process, and provided 
information concerning the procedures involved in submitting 
additional evidence to the Board.  By letter from the Board 
dated in September 2002, the veteran and his representative 
were notified of the hearing subsequently held before the 
undersigned Veterans Law Judge in November 2002.  

VA also attempted to inform the veteran and his 
representative of what information and evidence the veteran 
was to provide to VA and what information and evidence VA 
would attempt to obtain on his behalf.  In this regard, VA 
has obtained all of the veteran's available service medical 
records and VA treatment records.  VA also has obtained the 
veteran's private treatment records from Dr. A.A.S., M.D. 
(hereinafter, "Dr. A.A.S."); Dr. W.T.M., PA-C (hereinafter, 
"Dr. W.T.M."); Concord Hospital, Concord, NH (hereinafter, 
"Concord Hospital"); Elliott Hospital/Optima Health-
Elliott, Manchester, NH (hereinafter, "Elliott Hospital"); 
and Dr. D.C.L., D.C., NH (hereinafter, "Dr. D.C.L.").  

Therefore, the requirements of the VCAA have been met to the 
extent possible, and there would be no possible benefit in 
remanding this case to the RO for consideration of the VCAA's 
requirements in the first instance.  See Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal without 
prior referral to the RO for consideration of the VCAA's 
requirements poses no harm or prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  Additionally, the 
Board's consideration of VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of 38 C.F.R. § 3.159 (2002) merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.

The veteran's original claim for a back condition was 
adjudicated by the RO in a July 1997 rating decision that 
denied this claim (as noted above).  Although the veteran and 
his representative were notified of this decision that same 
month, no appeal was filed.  Hence, the decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 
20.302, 20.1103 (2002).

The veteran's representative filed a request to reopen the 
veteran's claim of entitlement to service connection for a 
back condition in March 1999 which was adjudicated by rating 
decision issued by the RO in July 1999 (as noted above).  The 
veteran perfected his appeal of this decision in October 
1999. 

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998); Evans v. Brown, 9 
Vet.App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans' 
Claims has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 12 
Vet.App. 369, 371 (1999) (per curiam) ("presumption of 
credibility" doctrine, as articulated in Evans, supra, 
remains binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the Board decision in July 1997.  See Hickson v. West, 
12 Vet.App. 247, 251 (1999).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  In addition, 
service connection may also be warranted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

As relevant to this claim, the newly submitted evidence 
consists of outpatient treatment records from the VA Medical 
Center in Manchester, NH (hereinafter, "VAMC Manchester"); 
a report of an x-ray of the veteran's lumbosacral spine taken 
at VAMC Manchester in January 2001; a report of a VA 
examination accomplished in January 2001 at VAMC Manchester; 
a report of a VA examiner's opinion obtained in January 2001 
at VAMC Manchester; private outpatient treatment records from 
Dr. A.A.S., Dr. W.T.M., Elliott Hospital, and Dr. D.C.L.; the 
transcript of the veteran's personal hearing held at the RO 
in September 2000; and the transcript of the hearing held 
before the undersigned Veterans Law Judge in November 2002.  

A review of outpatient treatment records from VAMC Manchester 
indicates that the veteran received a course of outpatient 
physical therapy treatment from January to March 2000.  On 
examination by a VA orthopedic surgeon in January 2000, the 
veteran complained of low back pain with radiation to the 
right leg.  His medical history of 5 back operations from 
1995 to 1997 was noted, along with the surgical removal of a 
herniated nucleus pulposus at discs L5-S1 and L4-L5.  It also 
was noted that at least one of the veteran's operations had 
been complicated by a post-operative wound infection.  The 
veteran's military history of being an Air Force medic from 
1970 to 1973 was noted.  Low back examination revealed that 
extension was to 10 degrees, lateral bending was to 20 
degrees, forward flexion was only to 3 feet from the floor.  
The veteran could walk on his heels and toes well, but there 
appeared to be a little atrophy of the right calf.  Straight 
leg lift was positive on the right at 80 degrees, knee and 
ankle jerks were present and equal, the right extensor 
halluces longus was weak compared to the left, and sensation 
to pinprick was diminished on the right medial and lateral 
calf compared to the left.  X-rays of the lumbosacral spine 
were taken and interpreted by the radiologist as showing 
evidence of degenerative disc disease at discs L4-5 and L5-
S1, with modest scoliosis of the lower lumbar spine.  The 
radiologist's impression was degenerative disc disease at 
discs L4-5 and L5-S1.  The orthopedic surgeon interpreted the 
veteran's x-rays as showing degenerative changes at disc L5-
S1 and L4-L5, with narrowing of the disc space and anterior 
and posterior osteophyte formation.  The presumptive 
diagnosis of the lumbosacral spine given by the orthopedic 
surgeon was degenerative disc disease with spondylolysis (or 
degeneration of the vertebra) and right radiculopathy.  

At an outpatient physical therapy (OPT) session at VAMC 
Manchester in March 2000, it was noted that the veteran 
complained of constant pain that had lasted 25 years since 
falling off of a stage during service and which averaged 4-5 
out of 10 on a pain scale when he was on Percocet and 8 out 
of 10 on a pain scale first thing in the morning when he was 
off medication.  The veteran's medical history of 5 disc 
surgeries also was noted.  The veteran stated that he wore 
lumbosacral support and that it provided him with 15 percent 
relief.  Physical examination revealed that, on active trunk 
range of motion, forward flexion allowed the veteran's 
fingertips to reach 2 feet from the floor, his lateral 
flexion was decreased 75 percent bilaterally, lower 
extremities active range of motion was grossly within normal 
limits, lower extremity strength was 5/5 on the left lower 
extremity, and negative straight leg raising bilaterally.  It 
was noted that the veteran ambulated without assistive 
devices.  No further assessment was provided.

On VA examination at VAMC Manchester on January 19, 2001, the 
veteran complained of discomfort in the thoracic spine off 
and on since falling off of staging and injuring his thoracic 
spine during service, occasional stiffness, some 
fatigability, lack of endurance, and moderate back pain.  The 
veteran stated that flare-ups of back pain occurred 4 to 5 
times a month and lasted for 1 to 2 days, usually caused by 
twisting his back.  The examiner noted that it was impossible 
for him to obtain goniometric measurements of the thoracic 
spine so he could not estimate any function loss when the 
veteran had a problem.  It also was noted that the veteran 
had had no surgery and that his symptoms had worsened over 
the past few years and the veteran stated that his upper back 
"knots up."  Examination of the thoracic spine revealed no 
positive findings other than tenderness over the right 
posterior chest, just medial to the wing of the scapula in 
the rhomboid area, and no other abnormalities.  The diagnosis 
included, among other things, strain, thoracic spine, strain 
of rhomboid muscles, left posterior thoracic area, and 2 
damaged thoracic discs that had been noted in the progress 
note of January 19, 1999, confirmation of which in the claims 
folder by x-ray or magnetic resonance imaging (MRI) scan was 
not seen by this examiner.  The examiner noted that, if there 
was a positive, documented x-ray or MRI scan that showed the 
veteran had damage to 2 thoracic discs, then it was as likely 
as not that these findings were due to the in-service 
accident and the symptoms would be a continuation of the 
thoracic spine condition described by this examiner.  In an 
addendum to this examination report, the examiner noted that 
thoracic spine x-ray dated January 19, 2001, revealed 
compression deformation at discs T12 and L3.  The examiner 
concluded that those findings were due to the fall that the 
veteran had experienced in service.

In an opinion from a VA examiner obtained at VAMC Manchester 
on January 29, 2001, it was noted that the veteran had not 
been re-examined and only the claims folder had been 
reviewed.  The examiner noted that, based on his review of 
the veteran's service medical records, there was no 
documentation that the veteran ever had fallen from 
scaffolding while on active duty.  It was noted that, on 
March 10, 1971, the veteran had been involved in an 
automobile accident and had developed pain in the upper back 
with contusion.  The veteran stated at that time that he had 
been injured 3 days earlier as well.  On January 26, 1972, 
the veteran was seen and mentioned the previous automobile 
accident that resulted in pain between his shoulders and, on 
April 5, 1972, the veteran again complained of pain between 
his shoulders stemming from the same injury.  The results of 
the veteran's most recent back/spine x-rays, taken at his 
most recent VA examination on January 19, 2001, were noted, 
and it was noted that the veteran had been in an automobile 
accident in 1996 with subsequent disc surgery on his back.  
In the examiner's opinion, the veteran's current thoracic 
spine condition was less than likely due to a continuation of 
his in-service complaints and was more than likely due to his 
post-service back injuries.

On examination by Dr. W.T.M. in August 2002, a copy of which 
report was received at the Board in December 2002, the 
veteran complained of back pain that had gotten progressively 
more intense during the previous 3 years accompanied by 
radiating pain down the right leg to the lateral ankle which 
had worsened over the previous 2 years.  In the veteran's 
medical history, it was noted that the veteran had prior 
surgical history for multiple discectomies and his medical 
history was significant for chronic back pain.  It also was 
noted that the veteran was retired secondary to his 
disability.  Physical examination revealed that the veteran 
was in no acute distress, ambulated favoring the right side, 
had diminished muscle strength in the right lower extremity 
on knee extension, ankle plantar and dorsiflexion and great 
toe extension, diminished right Achilles reflex, diminished 
light touch below the knee on the right side, negative 
Babinski's test, and negative ankle clonus bilaterally.  X-
rays were taken and interpreted to show that, in comparison 
with lumbar films taken 2 years earlier, there was a 
degenerative process of the L4-5 and 5-1, with a slight 
spondylolisthesis at the L5.  The impression was back pain 
with right-sided radicular symptoms.  

An MRI scan of the veteran's lumbar spine taken at Concord 
Hospital in September 2002, a copy of which report was 
received at the Board in December 2002,  revealed that the L3 
vertebra was demonstrating some decreased vertical height 
anteriorly, consistent with a compression fracture.  
Associated with this was a superior end plate defect into 
which disk material was herniating, although whether this 
represented a Schmorl's node or post-traumatic end plate 
defect was difficult for the reviewing radiologist to 
determine.  The vertebrae were in anatomic alignment and the 
remaining vertebrae were of grossly normal height.  There was 
some high signal end plate change, particularly in the L4 and 
L5 vertebra, and both T1 and T2-weighted images were 
consistent with end plate degenerative change.  The T12-L1 
and L1-L2 disks were of unremarkable signal characteristics 
with no evidence of bulge or herniation, there was a right 
para-central disk herniation impinging upon the anterior 
aspect of the thecal sac at the L2-L3 disk level, there was a 
left, far lateral disk herniation with no evident impingement 
on the exiting nerve root at the L3-L4 disk level, there was 
a broad-based posterior disk bulge at the L4-L5 disk level 
associated with some spurring as well as near-complete loss 
of disk height which might represent post-discectomy change, 
and there was a near-complete loss of height on the L5-S1 
disk space with no evidence of disk herniation or disk bulge 
at the L5-S1 disk space.  The spinal cord was of unremarkable 
signal intensity on all pulse sequences.  The conus 
medullaris was identified at the T12 vertebral level with no 
evidence of intra- or extra-thecal mass or other abnormality.  
There was some narrowing of the spinal canal at the level of 
the L2-L3 disk herniation, which was mild.  The surrounding 
paraspinal muscles and subcutaneous structures were 
unremarkable, and there was some degenerative change of the 
apophyseal joints bilaterally at the L4-L5 level seen on the 
axial images.  In conclusion, the reviewing radiologist noted 
that the veteran had evidence of a right paracentral disk 
herniation at the L2-L3 disk level which did not appear to be 
impinging on the nerve roots, a left, far lateral disk 
herniation of the L3-L4 disk with no discernible nerve root 
impingement, a broad-based disk bulge at the L4-L5 disk 
level, degenerative changes from the disk levels of L2-L3 
through L5-S1 with near-complete loss of disk height at the 
L4-L5 and L5-S1 disk levels, associated degenerative end 
plate changes, particularly at the L4-L5 vertebral levels, 
and there appeared to be a compression fracture of the L3 
vertebra.

In a letter dated October 2002, and received at the Board in 
December 2002, Dr. A.A.S. stated that the veteran's back 
problems began when he had fallen 3 stories as a 21-year old 
and that the veteran's back trouble "has been pretty much 
unremitting since then."  The veteran's back pain "came to 
a head" when he had developed leg pain in the mid-1990's.  
Dr. A.A.S. noted that an MRI scan had shown a herniated disc 
for which the veteran had undergone surgery that had not 
improved his back pain, but that the veteran's back pain had 
"only intensified" since surgery.  Dr. A.A.S. stated that 
the veteran's MRI scan showed extreme derangement of the L4-5 
and L5-1 discs and structural derangement of the L2-3 disc as 
well.  He also noted that the nature of the veteran's 
derangements was severe and consistent with the force that 
could be generated by a substantial fall.  He concluded that, 
since the veteran's symptoms were related to his fall and, 
since the disc at the L4-5 and L5-1 level showed extreme 
damage, the veteran's back problem was related to his fall.

On examination by Dr. A.A.S. in October 2002, a copy of which 
report was received at the Board in December 2002, the 
veteran complained of continuing back pain that was "not 
something that he can live with any more," that medication 
"seems to have just barely maintained his pain," and asked 
for "a surgical solution to this problem."  Dr. A.A.S. 
noted that he had reviewed the veteran's MRI scan and that 
the veteran had a severe disc space collapse at discs L4-5 
and L5-1 with a bad structurally appearing disc at the L2-3 
level, a central bulge that might be slightly right sided at 
the L2-3 level that did not cause a lot compression, the L4-5 
and L5-1 discs were extremely narrowed, and the right L4-5 
foramen was much more severely narrowed than anything else.  
No further information was provided.

A review of records from Elliott Hospital submitted by the 
veteran to the Board in December 2002 indicates that the 
veteran underwent discectomies (or excisions of an 
intervertebral disk) in October 1993, November 1996, and 
January 1997.  At the October 1993 discectomy performed by 
Dr. A.A.S., the pre-operative diagnosis was recurrent 
herniated L5-S1 disc, right and, following a successful 
procedure, the post-operative diagnosis was foraminal 
stenosis, enlarged nerve root S1, right.  No other pertinent 
information was provided on the report of this procedure.  
Following this surgery, the veteran was admitted to the 
emergency room at Elliott Hospital in November 1993 with 
complaints of back pain that radiated down his right leg and 
bulging over the October 1993 surgical incision.  Objective 
examination revealed swelling at the incision site in the 
lower back and that the veteran had a pale color and appeared 
uncomfortable.  No other pertinent information was provided 
on the report of this admission.

An MRI scan of his lumbar spine was accomplished at Elliott 
Hospital in September 1996, a copy of which report was 
provided by the veteran to the Board in December 2002.  It 
was noted that the veteran was status post laminectomy at L5 
on the right.  Decreased signal was seen within the 
intervertebral discs at L2-3, L4-5, and L5-S1, consistent 
with degenerative disc disease.  The L1-2 and L2-3 disc space 
levels were normal.  At L3-4, there was a broad, diffuse disc 
bulge with no impingement of the exiting nerve roots or 
narrowing of the neural foramina and no spinal stenosis at 
that level.  At L4-5, there was a right-sided diffuse disc 
bulge which protruded into the neural foramina and did not 
appear to abut the right L4 nerve root but might abut the L5 
nerve root, and there was mild flattening of the thecal sac 
at that level.  The L5-S1 disc space showed no evidence of 
disc herniation or bulge, no significant compression of the 
thecal sac or nerve roots by scar tissue, and a mild amount 
of motion artifact on the axial images of the lower lumbar 
spine.  The impressions were status post laminectomy at L5 on 
the right, with no evidence of recurrent disc herniation or 
spinal stenosis at that level, and right-sided, broad disc 
bulge at L4-5 which protruded into the right neural foramina 
and might abut the L5 nerve root.  

During a discectomy accomplished at Elliott Hospital in 
November 1996, it was noted that the L4-5 disc was hard and 
easily admitted a small bulge towards the midline, although 
the nerve root did not appear to be compressed, and "one 
fairly good sized" fragment was removed from just underneath 
the annulus, near the midline.  X-rays taken during this 
procedure noted that the L5-S1 interspace was markedly 
narrowed and also noted sclerotic changes of the facet 
joints, particularly at the L5-S1 interspace.  The pre-
operative and post-operative diagnoses were herniated disc at 
L4-5, and right L5 radiculopathy.  No other pertinent 
information was provided.  Nine days after this procedure in 
November 1996, the veteran was admitted to Elliott Hospital 
with complaints of persistent back pain and right leg pain in 
the anterior and posterior portions of his leg.  It was noted 
that the veteran began to notice drainage from his back wound 
2 to 3 days before his admission, and he had developed rigor 
and a fever to 102 degrees.  The veteran's past history of 
discectomies was noted.  Physical examination of the 
veteran's back revealed that the lumbar wound was red, 
swollen, and tender, but with no obvious drainage.  No 
assessment was provided.  

In the discharge summary prepared after the veteran's 
discectomy at Elliott Hospital in January 1997, and provided 
by the veteran to the Board in December 2002, it was noted 
that the veteran had been admitted following complaints of 
back pain and extremely severe right side pain that he had 
been unable to control.  Repeat MRI scan showed recurrent 
disc herniation at the L4-5 level.  It also was noted that 
the veteran was about 3 to 4 weeks out from a post-operative 
lumbar wound infection.  Physical examination showed that 
straight leg raising was acutely positive on the right, and 
there was some slight weakness of the tibialis anterior and 
extensor hallucis longus on the right.  A free fragment disc 
was removed at L4-5 during the discectomy, which relieved the 
leg pain, although post-operatively the veteran had quite 
severe back spasms.  The veteran was discharged on the third 
post-operative day with a principal diagnosis of recurrent 
herniated disc right L4-5.  

Another MRI scan of the veteran's lumbar spine was 
accomplished at Elliott Hospital in January 1997, a copy of 
which report was provided by the veteran to the Board in 
December 2002.  It was noted that correlation was made 
between this scan and the previous MRI scan from September 
1996.  There was straightening of the normally observed 
lumbar lordosis.  The vertebral bodies were normal in height, 
configuration, and alignment with appropriate marrow signal.  
There was prominent disc desiccation and narrowing at the L5-
S1 level, and to a lesser extent the L4-5 level as well.  
Parathecal enhancing fibrous tissue was seen surrounding the 
right S1 nerve root.  However, at the L4-5 level, there was a 
recurrent disc herniation to the right extending into the 
neural foramina and L5 lateral recess with compression of the 
thecal sac.  The L5 nerve root was swollen and displaced 
posteriorly.  The posterior disc margins were unremarkable at 
the remaining levels.  There was no evidence of stenosis at 
the bony spinal canal.  Mild spondylitic lipping of the 
vertebral end-plates was seen at the L5-S1 level, and the 
examiner did not see evidence of significant facet joint 
disease.  The impressions were post operative changes, disc 
degeneration at the lower two lumbar interspaces, and 
recurrent right L4-5 disc herniation, predominantly involving 
the L5 lateral recess with impingement of the L5 nerve root. 

At the veteran's personal hearing held at the RO in September 
2000, it was noted that the questions at issue were the 
veteran's claims of entitlement to service connection for the 
lumbar spine and the thoracic spine.  In testimony at this 
hearing, the veteran stated that his in-service back injury 
had occurred when he fell off of a staging facility that was 
3 stories off of the ground, that he had walked painfully to 
a medical clinic for treatment, and that the medical 
treatment he received at that time consisted of a cursory 
physical examination of his back.  The veteran testified that 
he had been injured before entering service in an automobile 
accident and had been treated by a chiropractor for a back 
injury following this accident.  The veteran testified that 
he had informed the examiners who had conducted his entrance 
physical examination of his pre-service back injury.  The 
veteran also testified that, after his in-service fall, he 
had been put on a physical profile that had lasted until his 
date of discharge.  He testified that he had been treated by 
chiropractors for complaints of back pain "pretty regularly 
right through" from his date of discharge until his back 
surgeries.  

On a VA Form 9, submitted in November 2001, the veteran's 
representative stated that the issues for Board adjudication 
were service connection of the lumbar spine to include 
degenerative disc disease, and for a thoracic spine 
condition.  

In an informal hearing presentation submitted on the 
veteran's behalf by his representative in April 2002, it was 
noted that the veteran had been diagnosed with a chronic back 
condition during service in March 1972 just prior to being 
released from active duty and that his separation physical 
examination was negative for any back problems.

At the Board hearing held before the undersigned Veterans Law 
Judge in November 2002, it was noted that the issues were 
whether new and material evidence had been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability, to include 
degenerative disc disease, and a thoracic spine disability.  
The veteran testified that he had been injured in his upper 
back prior to entering service and had seen a chiropractor 
for treatment 3 or 4 times prior to service, his back was not 
causing him any problems at the time that he entered service, 
he twisted his neck while on leave during service but he had 
not seen a doctor regarding this injury, and he had injured 
his back during service in July 1971 after falling 3 stories 
from a platform.  He testified that, following this injury, 
he had been "okay" but that after a few days, his back 
began "aching more and more" and then he went for 
treatment.  At that time, he complained of injury to both his 
upper and lower back and described his problems as a decrease 
in bending and pain, a burning sensation between his shoulder 
blades, and pain in bending over.  The veteran stated that he 
had twisted his back again in August 1971 and he was put on a 
1-week temporary physical profile.  The veteran also 
testified to seeing in-service doctors for complaints of back 
pain twice in January 1972 and in March 1972, although he 
stated that he had not reported his back problems at the time 
of his separation examination in June 1972.  The veteran 
stated that, following service, he had been examined during a 
pre-employment screening by a private employer in 1973 but no 
back problems had been reported by him or noted by the 
examiner at that time.  The veteran testified that he had 
returned for treatment between 1974 and 1976 with complaints 
of upper and lower back pain to the same chiropractor who had 
treated his pre-service back injury.  He also stated that 
this chiropractor had passed away and no treatment records 
were available.  The veteran testified that he received no 
treatment for his back problems in the late 1970's and 
1980's, and that he had not injured his back following an 
automobile accident in 1996.  Finally, the veteran testified 
that he had undergone a total of 5 back surgeries.  

The last medical records submitted by the veteran to the 
Board in December 2002 consisted of a letter dated December 
23, 2002, from Dr. D.C.L regarding the care that the veteran 
had received from this doctor for his low back pain.  In this 
letter, Dr. D.C.L. stated that he had first treated the 
veteran in February 1989 with primary complaints at that time 
of low back pain (more pain on the left side) with radiating 
pain in to the leg and down to the knee and complaints that 
he was having a difficult time getting out of bed.  Physical 
examination at that time revealed that the veteran's lumbar 
flexion was to 40 degrees with pain, lumbar extension was to 
18 degrees with pain, lumbar left lateral bending was to 20 
degrees with no pain, and lumbar right lateral bending was to 
22 degrees with no pain.  The diagnosis was lumbosacral 
sprain/strain and lumbago.  Dr. D.C.L. stated that, with 
treatment, the veteran's condition had improved and he 
continued receiving treatment through April 1990 on an as-
needed basis in order to alleviate the pain and discomfort 
that often did not allow the veteran to sleep and seriously 
diminished his quality of life and activities of daily 
living.  

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claims of entitlement to 
service connection for a lumbar spine disability, to include 
degenerative disc disease, and for a thoracic spine 
disability.  Although the RO concluded in its July 1997 
rating decision that the veteran had failed to submit 
objective medical evidence of any present disability of the 
thoracic spine, the veteran has now submitted such evidence.  
Further, the VA examination report of January 2001 
established a medical nexus between the veteran's service and 
his thoracic spine condition.  Finally, although a second VA 
examiner concluded in January 2001 that it was more likely 
than not that the veteran's back injuries were not related to 
his service, it is noted that this examiner did not examine 
the veteran.  Finally, it is noted that, in a letter dated 
December 2002 from the veteran's treating orthopedic surgeon, 
this physician related the veteran's current back problems to 
his in-service injury, providing sufficient medical nexus 
evidence to reopen the veteran's claims.

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claims 
of entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, and a 
thoracic spine disability are reopened.

ORDER

New and material evidence having been submitted on the issue 
of entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, this claim 
is reopened.

New and material evidence having been submitted on the issue 
of entitlement to service connection for a thoracic spine 
disability, this claim is reopened.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

